 



Exhibit 10-1

AMENDED AND RESTATED POWER PURCHASE AGREEMENT

As Amended and Restated as of April 30, 2004

Between

Exelon Generation Company, LLC

and

Commonwealth Edison Company

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1. Definitions and Interpretation
    1  
(a) Definitions
    1  
(b) Interpretation
    5  
(c) Titles and Headings
    5  
2. Term
    5  
(a) Term
    5  
(b) Provisions Surviving Termination
    5  
(c) Pricing Term
    5  
3. Products
    5  
(a) Electric Energy
    6  
(b) Capacity
    6  
(c) Ancillary Services
    6  
(d) Black Start Capability and Service
    6  
(e) Procurement
    6  
4. Transmission
    6  
(a) Network Transmission Service Procurement
    6  
(b) Fixed Transmission Rights
    6  
5. Operating Procedures
    7  
6. Deliveries and Title
    7  
7. Billing
    7  
(a) Invoices
    7  
(b) Disputes
    7  
(c) Offsetting Charges
    8  
(d) Records; Inspection
    8  
8. Compensation
    8  
(a) Energy
    8  
(b) Capacity
    9  
(c) Ancillary Services
    9  
(d) Black Start Service
    9  
(e) PJM Invoice
    10  
(f) Decommissioning Costs
    10  
9. Limitation of Liability
    10  
10. Assignment
    10  

i



--------------------------------------------------------------------------------



 



         
11. Default; Termination and Remedies
    11  
(a) ExGen’s Default
    11  
(b) ComEd’s Default
    11  
(c) Remedies and Remedies Cumulative
    12  
12. Representations and Warranties
    12  
(a) Representations and Warranties of ExGen
    12  
(b) Representations and Warranties of ComEd
    13  
13. Indemnification
    13  
14. Notices
    14  
15. Disagreements
    15  
(a) Administrative Committee Procedure
    15  
(b) Arbitration
    15  
(c) Obligations to Pay Charges and Perform
    17  
(d) Preliminary Injunctive Relief
    17  
(e) Settlement Discussions
    17  
16.Governing Law
    17  
17.No Third Party Beneficiaries
    17  
18.Partial Invalidity
    17  
19.Waivers
    18  
20.WAIVER OF JURY TRIAL
    18  
21.Amendments
    18  
22.Entire Agreement and Amendments
    19  

APPENDIX:

Appendix A: Prices from Effective Date through December 31, 2004

Appendix B: Prices from January 1, 2005 through December 31, 2005

Appendix C: Prices from January 1, 2006 through December 31, 2006

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED POWER PURCHASE AGREEMENT

     THIS AMENDED AND RESTATED POWER PURCHASE AGREEMENT (this “Agreement”) is
entered into this 30th day of April, 2004 and will be effective as of the
Effective Date, as defined herein, between EXELON GENERATION COMPANY, LLC, a
Pennsylvania limited liability company (“ExGen”), and COMMONWEALTH EDISON
COMPANY, an Illinois corporation (“ComEd”), amends and restates the Power
Purchase Agreement dated January 1, 2001 (“Initial Agreement”) and amends and
restates and incorporates herein provisions of the Ancillary and Other Control
Area Services Resource Purchase Agreement entered into on or about January 1,
2001 (“Ancillary Agreement”);

W I T N E S S E T H:

     WHEREAS, ComEd desires to receive and purchase, and ExGen desires to
deliver and sell, electric energy, capacity and ancillary services as necessary
to meet ComEd’s requirements to serve its retail and wholesale customers as
provided for under the terms and conditions set forth herein; and

     WHEREAS, ComEd intends to become a member of PJM, to transfer functional
control of its transmission system to PJM and to participate in the PJM
Interchange Energy Market and certain other PJM markets; and

     WHEREAS, the parties desire to amend and restate the Initial Agreement and
the Ancillary Agreement to establish pricing, terms and conditions for the
purchase and sale of electric energy and related capacity and ancillary services
in 2005 and 2006 and to comply with the requirements of PJM.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein set forth, the parties hereto agree as follows:

1. Definitions and Interpretation

     (a) Definitions. As used in this Agreement, (i) the terms set forth below
in this Section 1(a) shall have the respective meanings so set forth and (ii)
the terms defined elsewhere in this Agreement shall have the meanings therein so
specified.

     “Ancillary Services” has the meaning specified in the PJM OATT.

     “Bankruptcy” means any case, action or proceeding under any bankruptcy,
reorganization, debt arrangement, insolvency or receivership law or any
dissolution or liquidation proceeding commenced by or against a Person and, if
such case, action or proceeding is not commenced by such Person, such case or
proceeding shall be consented to or acquiesced in by such Person or shall result
in an order for relief or shall remain undismissed for 90 days.

     “Black Start Service” has the meaning specified in the PJM OATT.

1



--------------------------------------------------------------------------------



 



     “Business Day” means each weekday (Monday through Friday), excluding NERC
defined holidays.

     “Capacity” means Capacity Credits or Capacity Resources or a combination
thereof.

     “Capacity Credits” has the meaning specified in the Reliability Assurance
Agreement.

     “Capacity Resources” has the meaning specified in the Reliability Assurance
Agreement.

     “Change of Law” means the adoption, promulgation, modification or
reinterpretation by a Governmental Authority of any law, rule, regulation,
ordinance, order or other Requirement of Law that occurs subsequent to the date
of execution of this Agreement.

     “ComEd Event of Default” has the meaning specified in Section 11(b).

     “Concluding Term” means the period from January 1, 2005 through
December 31, 2006.

     “CPT” means Central Prevailing Time.

     “Day 2” means the moment at which the ComEd control area is integrated into
the PJM Interchange Energy Market.

     “Default Rate” means (i) the “Prime Rate” as published from time to time in
the “Money Rates” section of The Wall Street Journal plus (ii) 1.0% (100 basis
points) per annum.

     “Delivery Point” means the “ComEd Zone” as defined by PJM.

     “Effective Date” means the date on which Day 2 occurs.

     “Electric Energy” means three-phase, sixty-cycle alternating current
electric energy, expressed in megawatt hours.

     “Electric Energy Prices” has the meaning specified in Appendix A.

     “ExGen Event of Default” has the meaning specified in Section 11(a).

     “FERC” means the Federal Energy Regulatory Commission.

2



--------------------------------------------------------------------------------



 



     “FTRs” means Fixed Transmission Rights as defined by PJM, or any product
that either replaces FTRs or is in addition to FTRs, used to mitigate congestion
risk.

     “Governmental Authority” means any foreign, federal, state, local or other
governmental authority or regulatory agency, commission, department, or other
governmental subdivision, court, tribunal or body.

     “HEP” means ComEd’s retail Rate HEP, Hourly Energy Pricing, as on file with
the Illinois Commerce Commission.

     “ICC” means the Illinois Commerce Commission.

     “Initial Term” means the period from the Effective Date through
December 31, 2004.

     “MEP” means ComEd’s retail Rate MEP, Monthly Energy Pricing, as may be on
file with the Illinois Commerce Commission.

     “MVEC” means Market Value Energy Charges as determined in accordance with
ComEd’s Rate CTC-Customer Transition Charge, Rider CTC-MY-Customer Transition
Charge Multi-Year and Rider PPO-Power Purchase Option (Market Index) as on file
or as may be filed with the Illinois Commerce Commission.

     “NERC” means the North American Electric Reliability Council, its successor
or the Regional Reliability Council of NERC to which ComEd is a member.

     “Network Transmission Service” means Network Integration Transmission
Service, or any successor service, as defined by the PJM OATT or any successor
tariff under which service is provided over the ComEd transmission system.

     “Off-Peak Period” means any time that is not an On-Peak Period or a
Partial-Peak Period.

     “On-Peak Period” means, with respect to each Business Day, the time from
Hour Ending 0700 CPT through Hour Ending 2200 CPT.

     “Partial-Peak Period” means, with respect to each day that is not a
Business Day, the time from Hour Ending 0700 CPT through Hour Ending 2200 CPT.

3



--------------------------------------------------------------------------------



 



     “Party” shall mean each, and “Parties” shall mean all, of ExGen and its
successors and permitted assigns and ComEd and its successors and permitted
assigns.

     “Person” means any natural person, corporation, partnership, firm,
association, trust, unincorporated organization, Governmental Authority or any
other entity whether acting in an individual, fiduciary or other capacity.

     “PJM” means PJM Interconnection L.L.C., a Delaware limited liability
company.

     “PJM OATT” means the PJM Open Access Transmission Tariff, or its successor.

     “Prudent Utility Practices” means any of the practices, methods and acts
engaged in or approved by a significant portion of the electric utility industry
in the United States of America during the relevant time period, or any of the
practices, methods or acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety and expedition. “Prudent Utility
Practices” is not intended to be limited to the optimum practice, method or act
to the exclusion of all others, but rather to be acceptable practices, methods
or acts generally accepted in the electric utility industry in the United States
of America.

     “Reliability Assurance Agreement” means the PJM Reliability Assurance
Agreement applicable to ComEd.

     “Requirement of Law” means any foreign, federal, state and local laws,
statutes, regulations, rules, codes or ordinances enacted, adopted, issued or
promulgated by any federal, state, local or other governmental authority or
regulatory body (including those pertaining to electrical, building, zoning,
environmental and occupational safety and health requirements) or an applicable
tariff filed with any federal, state, local or other governmental authority or
regulatory body.

     “Taxes” means all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, withholding, payroll, employment, excise, property, customs, duties or
other taxes, fees, assessments or charges of any kind whatsoever, together with
any interest and any penalties, additions to tax or additional amount with
respect thereto.

     “Term” has the meaning specified in Section 2.

4



--------------------------------------------------------------------------------



 



     (b) Interpretation. In this Agreement, unless a clear contrary intention
appears: (i) the singular includes the plural and vice versa; (ii) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity or individually; (iii) reference to any gender includes each other
gender; (iv) reference to any agreement (including this Agreement), document,
instrument or tariff means such agreement, document, instrument or tariff as
amended or modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof; (v) reference to any Requirement
of Law means such Requirement of Law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, including, if
applicable, rules and regulations promulgated thereunder; (vi) reference to any
Section means such Section of this Agreement, and references in any Section or
definition to any clause means such clause of such Section or definition; (vii)
“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof or thereof; (viii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term; and (ix) relative to the determination of any
period of time, “from” means “from and including”, “to” means “to but excluding”
and “through” means “through and including”.

     (c) Titles and Headings. Section and Appendix titles and headings in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of, or to affect the meaning or interpretation of, this Agreement.

2. Term

     (a) Term. This Agreement shall have a term (the “Term”) commencing on the
Effective Date and ending on December 31, 2006, unless terminated earlier as
provided in Section 11(c).

     (b) Provisions Surviving Termination. The provisions of Sections 7(d)
(Records; Inspection), 9 (Limitation of Liability), 11 (Default, Termination and
Remedies), 13 (Indemnification) and 15 (Disagreements) shall survive any
termination of this Agreement.

     (c) Pricing Term. The Parties agree that the pricing herein shall not set a
binding precedent for the prices established with respect to any power and
energy services procured by ComEd to meet its retail and wholesale load serving
obligations after 2006, nor shall this Agreement bind the Parties to transact
for similar arrangements with each other subsequent to 2006.

3. Product

     For the Term, ExGen shall provide to ComEd, and ComEd shall purchase from
ExGen, Electric Energy, Capacity, Ancillary Services and Black Start Service as

5



--------------------------------------------------------------------------------



 



provided for herein. The Parties agree that ExGen will only be excused from its
obligations to provide such products to ComEd if so directed by PJM, or the
system operator equivalent, or any authorized Governmental Authority due to
system emergencies.

     (a) Electric Energy. ExGen will sell and deliver at the Delivery Point, and
ComEd will accept and purchase, an amount of Electric Energy as required for
ComEd to fulfill its obligation to provide Electric Energy to its retail and
wholesale customers (after taking into account deliveries from other Persons of
Electric Energy that ComEd is required to accept under any Requirement of Law).

     (b) Capacity. ExGen will sell and make available, and ComEd will accept and
purchase, the amount of Capacity necessary for ComEd to fulfill its Capacity
obligation as defined by PJM to meet its retail and wholesale load obligations
(after taking into account deliveries from other Persons of Capacity that ComEd
is required to accept under any Requirement of Law).

     (c) Ancillary Services. ComEd will purchase directly from PJM all Ancillary
Services determined by PJM to be necessary in order for ComEd to meet its retail
and wholesale load obligations, unless otherwise directed by ExGen, which
retains the right to cause ComEd to purchase such services, in whole or in part,
from ExGen or any other third party, including PJM.

     (d) Black Start Service. ComEd will purchase directly from PJM all Black
Start Service determined by PJM to be necessary in order for ComEd to meet its
retail and wholesale load obligations, unless otherwise directed by ExGen, which
retains the right to cause ComEd to purchase such services, in whole or in part,
from ExGen or any other third party, including PJM.

     (e) Procurement. ExGen will fulfill its obligations to ComEd under this
Agreement through a supply portfolio that includes, but will not be limited to,
owned, contracted and market resources. ExGen, at its own discretion, will
determine the composition of this supply portfolio.

4. Transmission

     (a) Network Transmission Service Procurement. ComEd shall procure any
Network Transmission Service required to fulfill its retail and wholesale load
obligations.

     (b) Fixed Transmission Rights. ComEd will assign to ExGen, in accordance
with PJM procedures, any FTRs obtained by ComEd, including but not limited to,
FTRs obtained as a result of ComEd’s retail and wholesale obligations, ComEd’s
Network Transmission Service position and ExGen’s Capacity Resources. If FTRs
are not assignable, ExGen will act as ComEd’s agent regarding the disposition of
FTRs. In either case, ExGen will manage the designation and the use of these
FTRs for ComEd. ExGen will receive all the financial benefits and pay all the
associated costs, including the

6



--------------------------------------------------------------------------------



 



distribution of excess transmission congestion charges, associated with the
ownership of these FTRs.

5. Operating Procedures

     ComEd and ExGen will jointly develop operating procedures and processes
(“Operating Procedures”) that will cover the protocol under which the Parties
will perform their respective obligations under this Agreement. Such procedures
and processes will include, but will not be limited to: (1) forecasting and
scheduling, (2) utilization of ComEd’s curtailable load resources, (3) network
resource designation, (4) billing, (5) procedures for bidding in generation and
load into PJM and (6) mutual support for providing information as may be
required to PJM, NERC or any Governmental Authority, as required or considered
necessary by ExGen or ComEd.

6. Deliveries and Title

     ExGen shall deliver Electric Energy, and other products where applicable,
to ComEd and title to such Electric Energy and other products shall pass to
ComEd at the Delivery Point.

7. Billing

     (a) Invoices.

     (i) Within ten days after the end of each calendar month, ExGen shall
render an invoice to ComEd setting forth (a) all amounts due to ExGen pursuant
to this Agreement for the immediately preceding calendar month and all amounts
remaining unpaid from previous calendar months and (b) the amount, if any, by
which the amount set forth pursuant to clause (a) has been reduced as a result
of an offset calculated in accordance with Section 7(c). Failure by ExGen to
render an invoice within such ten-day period shall not preclude ExGen from
subsequently rendering an invoice for the relevant calendar month.

     (ii) ComEd shall pay any balance set forth in any such invoice by wire
transfer of immediately available funds to the account specified in the invoice
within ten days after receipt of the invoice, subject to the provisions of
Section 7(b).

     (b) Disputes. Within ten days after receiving an invoice pursuant to
Section 7(a), ComEd may by written notice to ExGen dispute, in good faith, any
amount set forth in such invoice, provided that ComEd shall pay all undisputed
amounts in accordance with Section 7(a)(ii). If the dispute relates to any
charge payable by ComEd to ExGen hereunder, and such dispute its not resolved by
the Parties within five days of the receipt of written notice by ExGen, then the
dispute shall be resolved as provided in Section 15. If the dispute (or any
portion thereof) is resolved against ComEd, ComEd shall within three days of the
date of such resolution pay to ExGen amounts corresponding to such

7



--------------------------------------------------------------------------------



 



portion of the dispute which has been resolved against ComEd plus interest on
such amounts from the date payable pursuant to Section 7(a) through the date
paid at the Default Rate.

     (c) Offsetting Charges. Each Party shall have the right to set-off against
amounts payable to the other Party (i) any amounts paid by such Party for, or on
behalf of, such other Party, (ii) any amounts due such Party from such other
Party, whether under this Agreement or otherwise, and (iii) any overpayment by
such Party to such other Party which is either undisputed by such other Party or
which has been determined to constitute an overpayment in accordance with
Section 7(b).

     (d) Records; Inspection.

     (i) Each Party shall keep and maintain all records as may be necessary or
useful in performing or verifying any calculations or charges made pursuant to
this Agreement, or in verifying such Party’s performance hereunder. All such
records shall be retained by each Party for at least three calendar years
following the calendar year in which such records were created. Each Party shall
make such records available to the other Party for inspection and copying at the
other Party’s expense, upon reasonable notice during such Party’s regular
business hours. Each Party and its agents, including auditors, shall have the
right, upon thirty days written notice prior to the end of an applicable three
calendar year period to request copies of such records. Each Party shall provide
such copies, at the other Party’s expense, within thirty days of receipt of such
notice or shall make such records available to the other Party and its agents,
including auditors, in accordance with the foregoing provisions of this Section.

     (ii) Each Party (and its representative(s)) shall have the right, at its
sole expense, upon reasonable notice and during normal working hours, to examine
the records of the other Party to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation relating to charges under this
Agreement.

8. Compensation

     (a) Energy

     (i) During the Initial Term for Electric Energy sold to ComEd under this
Agreement for Peak, Partial-Peak and Off-Peak Periods, ComEd shall pay ExGen in
each month an amount equal to the product of the number of megawatt-hours
delivered to ComEd during each such period multiplied by the respective price
per megawatt hour for each such period in the applicable calendar month as shown
in Appendix A.

     (ii) In respect of each calendar month during the Concluding Term, ComEd
shall pay ExGen for Electric Energy sold to ComEd under this Agreement

8



--------------------------------------------------------------------------------



 



to meet ComEd’s obligations to serve its retail and wholesale customers, except
for such customers taking service under the retail Rates HEP or MEP, an amount
established consistent with “the through the transition period” Multi-Year MVECs
established on or about April 1, 2003 for 2005 and 2006, including all adders in
accordance with Rider CTC-MY-Customer Transition Charge-Multi-Year, as on file
with the ICC. The price will reflect delivery at the Delivery Point. Initially
determined prices are shown in Appendixes B and C. Prices may be further
adjusted to ensure consistency between the prices herein and the MVEC prices in
the event such MVEC prices are further adjusted to reflect requirements imposed
by PJM or as part of FERC’s standard market design that result in costs or
credits not represented in the MVEC methodology. Such MVEC prices shall be the
basis to set monthly On-Peak, Partial-Peak and Off-Peak Energy Prices for the
Concluding Term in this Agreement. For Electric Energy required to serve ComEd
customers taking service under Rates HEP and MEP or their successor tariffs
during the Concluding Term, Electric Energy prices equal to the energy prices
found in those tariffs, including any administrative adders, adjusted as
necessary for receipt at the Delivery Point, shall apply.

     (b) Capacity

     (i) The charges for Capacity provided by ExGen to ComEd during the Initial
Term are contained within the Electric Energy Prices in Appendix A.

     (ii) ComEd shall pay ExGen a price for Capacity during the Concluding Term
equal to the 2005 and 2006 price for Capacity as reflected in the capacity
adjustments made to the through the transition period multi-year MVEC
established on or about April 1, 2003.

     (c) Ancillary Services.

     (i) Charges for Ancillary Services provided by ExGen, excluding Black Start
Service, to ComEd during the Initial Term are contained within the Electric
Energy Prices in Appendix A.

     (ii) For Ancillary Services provided to ComEd directly from ExGen during
the Concluding Term, ComEd shall pay ExGen for such Ancillary Services at the
price as determined by PJM, whether such charges are based on tariff or market
rates.

     (d) Black Start Service.

     (i) Notwithstanding ComEd’s limited authority to purchase Black Start
Service directly from PJM pursuant to Section 3(d) herein, ComEd shall pay to
ExGen $35,976.67 monthly for Black Start Service during the Initial Term. ExGen
shall reimburse ComEd for Black Start Service payments made directly to PJM and
ComEd shall receive such reimbursements as an adjustment to ExGen’s invoices in
accordance with Section 8(e)(i).

9



--------------------------------------------------------------------------------



 



     (ii) For Black Start Service provided to ComEd directly from ExGen during
the Concluding Term, ComEd shall pay ExGen the price as determined by PJM,
whether such charges are based on tariff or market rates.

     (e) PJM Invoices

     (i) During the Initial Term, ComEd shall be responsible for amounts
invoiced directly by PJM to ComEd. In the event ComEd’s invoice from PJM
includes charges or credits for services or products that are related to ComEd’s
Capacity, Electric Energy, Ancillary Service or Black Start Service consumption
from or supply to PJM (e.g., Congestion, Spot Market Energy, Capacity Credit
Market, and Reconciliation), ComEd shall pay such charges and receive such
credits. ExGen’s invoice to ComEd shall include adjustments to reflect ComEd’s
payment or receipt of such charges and credits.

     (ii) During the Concluding Term, ComEd shall be responsible for amounts
invoiced from PJM directly to ComEd. In the event ComEd’s invoice from PJM
includes charges or credits for services or products that are related to ComEd’s
Capacity and Electric Energy consumption from or supply to PJM (e.g.,
Congestion, Spot Market Energy, Capacity Credit Market, and Reconciliation),
ComEd shall pay such charges and receive such credits. ExGen’s invoice to ComEd
shall include adjustments to reflect ComEd’s payment and receipt of such charges
or credits.

     (f) Decommissioning Costs. The prices set forth in this Section 8 do not
include any recovery of Illinois jurisdictional decommissioning costs.

9. Limitation of Liability

     In no event or under any circumstances shall either Party (including such
Party’s affiliates and such Party’s and such affiliates’ respective directors,
officers, employees and agents) be liable to the other Party (including such
Party’s affiliates and such Party’s and such affiliate’s respective directors,
officers, employees and agents) for any special, incidental, exemplary,
indirect, punitive or consequential damages or damages in the nature of lost
profits, whether such loss is based on contract, warranty or tort (including
intentional acts, errors or omissions, negligence, indemnity, strict liability
or otherwise). A Party’s liability under this Agreement shall be limited to
direct, actual damages, and all other damages at law or in equity are waived.

10. Assignment

     Neither Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Party, which shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, a Party shall
have the right to assign its rights

10



--------------------------------------------------------------------------------



 



and obligations hereunder without the consent of the other Party to any
affiliate of such Party.

11. Default; Termination and Remedies.

     (a) ExGen’s Default. The occurrence and continuation of any of the
following events or circumstances at any time during the Term, except to the
extent caused by, or resulting from, an act or omission of ComEd in breach of
this Agreement, shall constitute an event of default by ExGen (“ExGen Event of
Default”):

     (i) ExGen fails to pay any sum due from it hereunder on the due date
thereof and such failure is not remedied within 10 Business Days after receipt
of written notice thereof from ComEd;

     (ii) ExGen’s Bankruptcy; or

     (iii) ExGen fails in any material respect to perform or comply with any
other obligation in this Agreement on its part to be observed or performed which
failure materially and adversely affects ComEd, and if reasonably capable of
remedy, is not remedied within 60 days after ComEd has given written notice to
ExGen of such failure and requiring its remedy; provided, however, that if such
remedy cannot reasonably be cured within such period of 60 days, such failure
shall not constitute a ExGen Event of Default if ExGen has promptly commenced
and is diligently proceeding to cure such default.

     (b) ComEd’s Default. The occurrence and continuation of any of the
following events or circumstances at any time during the Term, except to the
extent caused by, or resulting from, an act or omission of ExGen in breach of
this Agreement, shall constitute an event of default by ComEd (“ComEd Event of
Default”):

     (i) ComEd fails to pay any amount due from it pursuant to Section 9 hereof
on the due date thereof and such failure is not remedied within 10 Business Days
after receipt of written notice thereof from ExGen;

     (ii) ComEd’s Bankruptcy; or



(iii)   ComEd fails in any material respect to perform or comply with any other
obligation in this Agreement on its part to be observed or performed which
failure materially and adversely affects ExGen, and if reasonably capable of
remedy, is not remedied within 60 days after ExGen has given written notice to
ComEd of such failure and requiring its remedy; provided, however, that if such
remedy cannot reasonably be cured within such period of 60 days, such failure
shall not constitute a ComEd Event of Default if ComEd has promptly commenced
and is diligently proceeding to cure such default.

11



--------------------------------------------------------------------------------



 



     (c) Remedies and Remedies Cumulative. Upon the occurrence and during the
continuation of a ExGen Event of Default, ComEd may at its discretion (i)
terminate this Agreement upon 30 days prior written notice to ExGen and (ii)
exercise any other rights and remedies available to it at law or in equity. Upon
the occurrence and during the continuation of a ComEd Event of Default, ExGen
may seek money damages from ComEd but may not terminate this Agreement

12. Representations and Warranties

     (a) Representations and Warranties of ExGen. ExGen hereby makes the
following representations and warranties to ComEd:

     (i) ExGen is a limited liability company duly organized and validly
existing under the laws of the Commonwealth of Pennsylvania and has the legal
power and authority to own its properties, to carry on its business as now being
conducted and to enter into this Agreement and carry out the transactions
contemplated hereby and perform and carry out all covenants and obligations on
its part to be performed under and pursuant to this Agreement.

     (ii) The execution, delivery and performance by ExGen of this Agreement
have been duly authorized by all necessary corporate action.

     (iii) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the fulfillment of and compliance with the
provisions of this Agreement, do not and will not conflict with or constitute a
breach of or a default under, any of the terms, conditions or provisions of any
legal requirements, or any organizational documents, agreement, deed of trust,
mortgage, loan agreement, other evidence of indebtedness or any other agreement
or instrument to which ExGen is a party or by which it or any of its property is
bound, or result in a breach of or a default under any of the foregoing.

     (iv) This Agreement constitutes the legal, valid and binding obligation of
ExGen enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally or by
general equitable principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

     (v) There is no pending, or to the knowledge of ExGen, threatened action or
proceeding affecting ExGen before any Governmental Authority, which purports to
affect the legality, validity or enforceability of this Agreement.

     (vi) ExGen has all necessary approvals from Governmental Authorities for it
to perform its obligations under this Agreement.

12



--------------------------------------------------------------------------------



 



     (b) Representations and Warranties of ComEd. ComEd hereby makes the
following representations and warranties to ExGen:

     (i) ComEd is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois and has the legal power and
authority to own its properties, to carry on its business as now being conducted
and to enter into this Agreement and carry out the transactions contemplated
hereby and perform and carry out all covenants and obligations on its part to be
performed under and pursuant to this Agreement.

     (ii) The execution, delivery and performance by ComEd of this Agreement
have been duly authorized by all necessary corporate action.

     (iii) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the fulfillment of and compliance with the
provisions of this Agreement do not and will not conflict with or constitute a
breach of or a default under, any of the terms, conditions or provisions of any
legal requirements, or its articles of incorporation or bylaws, or any deed of
trust, mortgage, loan agreement, other evidence of indebtedness or any other
agreement or instrument to which ComEd is a party or by which it or any of its
property is bound, or result in a breach of or a default under any of the
foregoing.

     (iv) This Agreement constitutes the legal, valid and binding obligation of
ComEd enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally or by
general equitable principles, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

     (v) There is no pending, or to the knowledge of ComEd, threatened action or
proceeding affecting ComEd before any Governmental Authority, which purports to
affect the legality, validity or enforceability of this Agreement.

     (vi) ComEd has all necessary approvals from Governmental Authorities for it
to perform its obligations under this Agreement.

13. Indemnification

     Each Party shall indemnify and hold harmless the other Party, and its
officers, directors, agents and employees, from and against any and all claims,
demands, actions, losses, liabilities, expenses (including reasonable legal fees
and expenses), suits and proceedings of any nature whatsoever for personal
injury, death or property damage to each other’s property or facilities or
personal injury, death or property damage to third parties caused by the
negligence or willful misconduct of the indemnifying Party that

13



--------------------------------------------------------------------------------



 



arise out of or are in any manner connected with the performance of this
Agreement, except to the extent such injury or damage is attributable to the
negligence or willful misconduct of, or breach of this Agreement by, the Party
seeking indemnification hereunder. Title, and all risk relating to, all Electric
Energy purchased by ComEd under this Agreement shall pass to ComEd at the
applicable Delivery Point. ComEd shall indemnify ExGen for liability from
Electric Energy once sold and delivered as set forth in Section 6(a); and ExGen
shall indemnify ComEd for liability from Electric Energy prior to its delivery.

14. Notices

     Unless otherwise provided in this Agreement, any notice, consent or other
communication required to be made under this Agreement shall be in writing and
shall be sent by facsimile transmission, delivered or sent to the address set
forth below or such other address as the receiving Party may from time to time
designate by written notice:

     If to ComEd, to:

Commonwealth Edison Company
One Financial Place
440 S. LaSalle Street
Suite 3300
Chicago, Illinois 60605
Attention: President
Facsimile No.: (312) 394-5219
Confirmation No.: (312) 394-3735

     with a copy to:

Commonwealth Edison Company
One Financial Place
440 South LaSalle Street
Suite 3300
Chicago, Illinois 60605
Attention: Vice President, Energy Acquisition
Facsimile: (312) 394-5219
Confirmation: (312) 394-3735

14



--------------------------------------------------------------------------------



 



     If to ExGen, to:

Exelon Generation Company, LLC
4300 Winfield Road
Warrenville, Illinois 60555
Attention: Chief Executive Officer and President
Facsimile: (630) 657-4321
Confirmation: (630) 657-3750

     with a copy to:

Exelon Generation Company, LLC
300 Exelon Way
Kennett Square, PA 19348
Attention: President, Exelon Power Team
Facsimile: (610) 765-6633
Confirmation: (610) 765-6600

All notices shall be effective when received.

15. Disagreements

     (a) Administrative Committee Procedure. Except to the extent otherwise
provided in Section 7(b), if any disagreement arises on matters concerning this
Agreement, the disagreement shall be referred to one representative of each
Party, who shall attempt to timely resolve the disagreement. If such
representatives can resolve the disagreement, such resolution shall be reported
in writing to and shall be binding upon the Parties. If such representatives
cannot resolve the disagreement within a reasonable time, or a Party fails to
appoint a representative within 10 days of written notice of the existence of a
disagreement, then the matter shall proceed to arbitration as provided in
Section 15(b).

     (b) Arbitration. If pursuant to Section 15(a), the Parties are unable to
resolve a disagreement arising on a matter pertaining to this Agreement, such
disagreement shall be settled by arbitration in Chicago, Illinois. The
arbitration shall be governed by the United States Arbitration Act (9 U.S.C. §1
et seq.), and any award issued pursuant to such arbitration may be enforced in
any court of competent jurisdiction. This agreement to arbitrate and any other
agreement or consent to arbitrate entered into in accordance herewith will be
specifically enforceable under the prevailing arbitration law of any court
having jurisdiction. Notice of demand for arbitration must be filed in writing
with the other Party to this Agreement. Arbitration shall be conducted as
follows:

     (i) Either Party may give the other Party written notice in sufficient
detail of the disagreement and the specific provision of this Agreement under
which the disagreement arose. The demand for arbitration must be made within a
reasonable time after the disagreement has arisen. In no event may the demand

15



--------------------------------------------------------------------------------



 



for arbitration be made if the institution of legal or equitable proceedings
based on such disagreement is barred by the applicable statute of limitations.
Any arbitration related to this Agreement may be consolidated with any other
arbitration proceedings related to this Agreement.

     (ii) The Parties shall attempt to agree on a person with special knowledge
and expertise with respect to the matter at issue to serve as arbitrator. If the
Parties cannot agree on an arbitrator within ten days, each shall then appoint
one person to serve as an arbitrator and the two thus appointed shall select a
third arbitrator with such special knowledge and expertise to serve as Chairman
of the panel of arbitrators; and such three arbitrators shall determine all
matters by majority vote; provided, however, if the two arbitrators appointed by
the Parties are unable to agree upon the appointment of the third arbitrator
within five days after their appointment, both shall give written notice of such
failure to agree to the Parties, and, if the Parties fail to agree upon the
selection of such third arbitrator within five days thereafter, then either of
the Parties upon written notice to the other may require appointment from, and
pursuant to the rules of, the Chicago office of the American Arbitration
Association for commercial arbitration. Prior to appointment, each arbitrator
shall agree to conduct such arbitration in accordance with the terms of this
Agreement.

     (iii) The Parties shall have sixty days from the appointment of the
arbitrator(s) to perform discovery and present evidence and argument to the
arbitrator(s). During that period, the arbitrator(s) shall be available to
receive and consider all such evidence as is relevant and, within reasonable
limits due to the restricted time period, to hear as much argument as is
feasible, giving a fair allocation of time to each Party to the arbitration. The
arbitrator(s) shall use all reasonable means to expedite discovery and to
sanction noncompliance with reasonable discovery requests or any discovery
order. The arbitrator(s) shall not consider any evidence or argument not
presented during such period and shall not extend such period except by the
written consent of both Parties. At the conclusion of such period, the
arbitrator(s) shall have forty-five calendar days to reach a determination. To
the extent not in conflict with the procedures set forth herein, which shall
govern, such arbitration shall be held in accordance with the prevailing rules
of the Chicago office of the American Arbitration Association for commercial
arbitration.

     (iv) The arbitrator(s) shall have the right only to interpret and apply the
terms and conditions of this Agreement and to order any remedy allowed by this
Agreement, but may not change any term or condition of this Agreement, deprive
either Party of any right or remedy expressly provided hereunder, or provide any
right or remedy that has been expressly excluded hereunder.

     (v) The arbitrator(s) shall give a written decision to the Parties stating
their findings of fact and conclusions of law, and shall furnish to each Party a
copy thereof signed by him (them) within five calendar days from the date of
their

16



--------------------------------------------------------------------------------



 



determination. The arbitrator’s(s’) decision shall be final and binding upon the
Parties.

     (vi) Each Party shall pay the cost of the arbitrator(s) with respect to
those issues as to which they do not prevail, as determined by the
arbitrator(s).

     (c) Obligations to Pay Charges and Perform. If a disagreement should arise
on any matter which is not resolved as provided in Section 15(a), then, pending
the resolution of the disagreement by arbitration as provided in Section 15(b),
ExGen shall continue to provide Electric Energy in a manner consistent with the
applicable provisions of this Agreement and ComEd shall continue to pay all
charges and perform all other obligations required in accordance with the
applicable provisions of this Agreement.

     (d) Preliminary Injunctive Relief. Nothing in this Section 16 shall
preclude, or be construed to preclude, the resort by either Party to a court of
competent jurisdiction solely for the purposes of securing a temporary or
preliminary injunction to preserve the status quo or avoid irreparable harm
pending arbitration pursuant to this Section 16.

     (e) Settlement Discussions. The Parties agree that no statements of
position or offers of settlement made in the course of the dispute process
described in this Section 16 will be offered into evidence for any purpose in
any litigation or arbitration between the Parties, nor will any such statements
or offers of settlement be used in any manner against either Party in any such
litigation or arbitration. Further, no such statements or offers of settlement
shall constitute an admission or waiver of rights by either Party in connection
with any such litigation or arbitration. At the request of either Party, any
such statements and offers of settlement, and all copies thereof, shall be
promptly returned to the Party providing the same.

16. Governing Law

     Except as provided in Section 15, this Agreement shall be construed in
accordance with, and governed by, the laws of the state of Illinois without
regard to its conflicts of laws provisions.

17. No Third Party Beneficiaries

     This Agreement is intended to be solely for the benefit of the Parties and
their successors and permitted assigns and is not intended to and shall not
confer any rights or benefits on any third party not a signatory hereto. The
Parties’ successors and permitted transferees shall be bound by the provisions
of this Agreement.

18. Partial Invalidity

     Wherever possible, each provision hereof shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any one or
more of the provisions contained herein shall, for any reason, be held to be
invalid, illegal or

17



--------------------------------------------------------------------------------



 



unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable. In the event that such a construction would
be unreasonable or would deprive a Party of a material benefit under this
Agreement, the Parties shall seek to amend this Agreement to remove the invalid
provision and otherwise provide the benefit unless prohibited by any Requirement
of Law.

19. Waivers

     The failure of either Party hereto to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or any part hereof or the right
of a Party thereafter to enforce each and every such provision. A waiver under
this Agreement must be in writing and state that it is a waiver. No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

20. WAIVER OF JURY TRIAL.

     The Parties hereby knowingly, voluntarily and intentionally waive any
rights they may have to a trial by jury in respect of any litigation based
hereon or arising out of, under or in connection with this Agreement or any
course of conduct, course of dealing, statements (whether oral or written) or
actions of the Parties. This provision is a material inducement for each of the
Parties to enter into this Agreement.

21. Amendments

     The Parties recognize the difficulty of anticipating and documenting all
circumstances or events which may be inconsistent with certain assumptions on
which this Agreement is based or which may affect the ability of either or both
of the Parties to accomplish the purposes of this Agreement. Upon the occurrence
of any such circumstance or event, including but not limited to changes in
technology that suggest or require for reasons of cost, reliability or prudence,
or a Change of Law that requires, changes to or supplementation of the
provisions of this Agreement, representatives of the Parties shall meet to
discuss possible amendments to this Agreement and, if necessary to carry out the
purposes and intent to this Agreement in light of such circumstance or event,
the Parties shall amend, modify or supplement this Agreement. Such amendments,
modifications or supplements shall be in writing and signed by an authorized
representative of each Party.

18



--------------------------------------------------------------------------------



 



22. Entire Agreement and Amendments

     This Agreement supersedes all previous representations, understandings,
negotiations and agreements either written or oral between the Parties or their
representatives with respect to the supply and delivery of Electric Energy and
constitutes the entire agreement of the Parties with respect thereto.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth at the beginning of this Agreement.

              COMMONWEALTH EDISON COMPANY
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name: Arlene A. Juracek

      Title: Vice President
 
            EXELON GENERATION COMPANY, LLC
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name: Ian McLean

      Title: Senior Vice President

19



--------------------------------------------------------------------------------



 



APPENDIX A

Prices from Effective Date through December 31, 2004

Electric Energy Prices ($/MWH)

                      Off-Peak   Partial Peak     Peak Prices   Prices   Prices
Month

--------------------------------------------------------------------------------

  (5x16)

--------------------------------------------------------------------------------

  (7x8)

--------------------------------------------------------------------------------

  (2x16)

--------------------------------------------------------------------------------

January
  $40.00   $17.00   $17.00
February
  $35.50   $17.00   $17.00
March
  $35.50   $17.00   $17.00
April
  $35.50   $17.00   $17.00
May
  $35.50   $17.00   $17.00
June
  $43.50   $17.00   $17.00
July
  $68.00   $17.00   $17.00
August
  $68.00   $17.00   $17.00
September
  $43.50   $17.00   $17.00
October
  $35.50   $17.00   $17.00
November
  $35.50   $17.00   $17.00
December
  $40.00   $17.00   $17.00

1



--------------------------------------------------------------------------------



 



APPENDIX B

Preliminary Prices from January 1, 2005 through December 31, 2005

Electric Energy Prices ($/MWH)

                      Off-Peak   Partial Peak     Peak Prices   Prices   Prices
Month

--------------------------------------------------------------------------------

  (5x16)

--------------------------------------------------------------------------------

  (7x8)

--------------------------------------------------------------------------------

  (2x16)

--------------------------------------------------------------------------------

January
  $45.15   $23.19   $30.79
February
  $44.39   $25.81   $26.66
March
  $41.75   $31.45   $37.69
April
  $43.77   $22.93   $29.76
May
  $47.23   $21.91   $26.41
June
  $48.02   $20.85   $32.93
July
  $50.67   $24.00   $38.79
August
  $49.37   $20.76   $39.27
September
  $37.28   $17.87   $30.41
October
  $36.80   $20.68   $25.05
November
  $38.35   $21.87   $24.86
December
  $38.19   $20.77   $27.83

These prices are subject to further adjustment to ensure consistancy between
these prices and the MVEC
energy prices, and for the addition of capacity charges as may be required.

2



--------------------------------------------------------------------------------



 



APPENDIX C

Preliminary Prices from January 1, 2006 through December 31, 2006

Electric Energy Prices ($/MWH)

                      Off-Peak   Partial Peak     Peak Prices   Prices   Prices
Month

--------------------------------------------------------------------------------

  (5x16)

--------------------------------------------------------------------------------

  (7x8)

--------------------------------------------------------------------------------

  (2x16)

--------------------------------------------------------------------------------

January
  $42.82   $23.40   $31.07
February
  $42.09   $26.04   $26.89
March
  $37.08   $31.74   $38.04
April
  $38.86   $23.13   $30.03
May
  $41.88   $22.10   $26.64
June
  $42.58   $21.02   $33.23
July
  $50.47   $24.21   $39.15
August
  $49.18   $20.94   $39.64
September
  $33.17   $18.02   $30.69
October
  $32.73   $20.85   $25.26
November
  $34.11   $22.06   $25.08
December
  $33.97   $20.94   $28.08

These prices are subject to further adjustment to ensure consistancy between
these prices and the MVEC
energy prices, and for the addition of capacity charges as may be required.

3